Citation Nr: 1613046	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a traumatic brain injury (TBI), to include as secondary to the service-connected degenerative disc disease of the cervical spine; and if so, whether the reopened claim should be granted. 

2.  Entitlement to an increased disability rating for degenerative disc disease of the cervical spine, rated as 10 percent prior to June 6, 2014, and as 20 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1977 to December 1983, February 1991 to August 1991, and from December 2002 to April 2003.  The Veteran had additional service in the Reserves until June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, this decision granted service connection for degenerative disc disease, cervical spine, with an evaluation of 10 percent effective October 20, 2008, and reopened and denied the claim for entitlement to a TBI.

In June 2010 the Veteran and her spouse testified at a hearing before an RO representative.  The Veteran also provided testimony with her spouse before the undersigned Veterans Law Judge (VLJ) during a September 2015 travel Board hearing at the RO.  Transcripts of these hearings are associated with the electronic claims file.

This appeal has been processed through VA's Virtual Benefits Management System (VBMS) and Virtual VA paperless claims file systems.  Accordingly, the Agency of Original Jurisdiction (AOJ) should account for the existence of the Veteran's paperless claims file in any future consideration of this claim.

On her July 2013 VA Form 9, the Veteran limited the scope of her appeal and did not perfect an appeal with respect to her claims of entitlement to a higher evaluation for a cervical fusion scar, higher evaluation of myofascial syndrome thoracic spine, and entitlement to an earlier effective date for service-connected disability compensation.  Thus, these claims are not before the Board.  

During the pendency of this appeal, in a November 2014 decision, the evaluation of degenerative disc disease, cervical spine, was increased from 10 percent disabling to 20 percent, effective June 6, 2014.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of whether new and material evidence has been submitted to reopen the claim for service connection for a TBI and entitlement to a TDIU are decided below; all other issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a TBI was denied in a May 2009 rating decision that was not appealed. 

2.  Evidence received since the May 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  The Veteran's service-connected disabilities preclude the physical and mental acts required for substantially gainful employment.


CONCLUSIONS OF LAW
 
1.  As new and material evidence has been received since the issuance of a final May 2009 decision, the criteria for reopening the claim for service connection for a TBI are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection for a TBI.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of entitlement to service connection for a TBI in May 2009 was based on a determination that service treatment records were negative for treatment or diagnosis for the condition, and outpatient treatment records and other cited medical evidence was also negative for treatment for the condition.  The May 2009 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

To this point, the Board notes that evidence was submitted within one year of the May 2009 decision; however, it was neither new nor material nor could be construed as a notice of disagreement (NOD).  An NOD must be in writing and filed by the appellant or a representative within one year from the date of mailing of notice of the result of initial review or determination.  See 38 U.S.C.A. § 7105(b) (1), (2) (West 2014); 38 C.F.R. § 20.302(a) (2015).  If an NOD is not filed within the one year time period, the RO decision becomes final.  See 38 U.S.C.A. § 7105(c) (West 2014).

An NOD is a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with the determination and a desire for appellate review.  If the agency of original jurisdiction gave notice of adjudicative determinations on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to one of the disabilities, the NOD must make that clear.  See 38 C.F.R. § 20.201 (2015).

Specifically, the Board finds that although a substantial amount of statements were submitted by the Veteran within one year of the May 2009 decision, none of the evidence could be reasonably construed as a disagreement with the determination.

The evidence received since the end of the one year period following the May 2009 decision includes in pertinent part a private treatment record from February 2012 that noted subcortical white matter changes were present.  A private treatment record in May 2012 also diagnosed intracranial injury of other and unspecified nature, without mention of open intracranial wound, unspecified state of consciousness.

Because such findings and diagnosis addressed one of the elements not present in May 2009, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

TDIU

TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) and such service-connected disabilities impose sufficient physical and mental limitations to preclude substantially gainful employment.  The Veteran is service-connected for unspecified depressive disorder associated with degenerative disc disease, cervical spine (50 percent); radiculopathy, right upper extremity with carpal tunnel syndrome (40 percent); degenerative disc disease, cervical spine (20 percent); radiculopathy, left upper extremity associated with degenerative disc disease, cervical spine (20 percent); cervical fusion scar associated with degenerative disc disease, cervical spine (10 percent); myofascial syndrome (10 percent); temporomandibular joint dysfunction associated with degenerative disc disease, cervical spine (0 percent); and urine incontinence associated with degenerative disc disease, cervical spine (0 percent).  Her combined disability evaluation is 90 percent.

In the Veteran's September 2015 application for a TDIU, she stated that she was unable to work due to her cervical disability, radiculopathy, and depression.  She reported that she last worked full-time/became too disabled to work in April 2003.  She stated that she was unable to complete her tour of duty from April to June 2003 or accept an offer to continue in the Air Force Reserves.

The Veteran was afforded a VA examination in June 2014 in which the examiner stated that cervical spine disease had a profound negative effect on functioning; the Veteran was very limited in activities by neck pain.  The examiner stated that after almost any activity, she was required to rest in bed the next day and typically takes increased pain medication; her condition required ongoing treatment with medication and intermittent invasive procedures.

Dr. P.A.G., Sr., submitted a statement in March 2015 that the Veteran was under his care and "may not return to work due to cervical facet disease, cervical spondylosis and chronic pain syndrome."

After careful review of the record, the Board finds the Veteran experiences functional limitations due to service-connected degenerative disc disease of the cervical spine, unspecified depressive disorder, and radiculopathy that preclude substantially gainful employment.  To the extent that the record suggests that the Veteran could perform the physical requirements of sedentary type employment, the Board finds that such employment in this case would be no more than marginal in view of the Veteran's work experience, notably in the Reserves.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal).

Therefore, affording the Veteran all benefit-of-the-doubt, the Board finds that the Veteran is unable to perform the physical and mental acts required for substantially gainful employment due to her service-connected disabilities.  Accordingly, TDIU is granted.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a TBI is granted. 

TDIU is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for service connection for a TBI, to include as secondary to the service-connected degenerative disc disease of the cervical spine, and increased rating for degenerative disc disease of the cervical spine are decided. 

TBI

The Veteran asserts, and testified before the undersigned, as to her belief that service connection for TBI is warranted as related to service or, alternatively, as related to the service-connected degenerative disc disease of the cervical spine.  Namely, the Veteran argues that a TBI was caused by falls that incurred during service, starting with an injury sustained while she was deployed to Saudi Arabia in 

August 2002 and a potential stroke she suffered during that time.  She also argues that her spine disability prevents her from looking down at her feet at times, causing falls, and that the medication she takes for her disabilities may have caused a TBI.

Medical records confirm a fall in August 2002 while the Veteran was in Saudi Arabia; the diagnosis was sprain of neck and mild whiplash injury without neurologic impairment.  Moreover, Reserve service medical records in January 2004 showed single T2 signal abnormality and mastoid fluid on magnetic imaging resonance (MRI) results of the brain.

As noted above, private treatment record from February 2012 noted subcortical white matter changes were present.  A private treatment record in May 2012 also diagnosed intracranial injury of other and unspecified nature, without mention of open intracranial wound, unspecified state of consciousness.

As there is evidence of a current disability, evidence of an in-service event, and evidence of an indication that the current disability is related to the in-service event, the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that the Veteran has not been provided appropriate VCAA notice in regard to establishing service connection on a secondary basis.  On remand, she should be provided notice of such.

Furthermore, the Veteran testified before the undersigned that there were at least some missing records from a Federal department or agency as the Veteran's husband was in the military at the time of some of her treatment, when she was treated as a dependent spouse.  Thus, those records should be requested pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).



Degenerative Disc Disease 

A review of the record shows that the Veteran was last afforded a VA examination of her spine in June 2014.  Since that time, at her September 2015 Board hearing, she reported experiencing symptoms of her back disability that had continued to increase in severity, to include incapacitating episodes.  The Veteran also testified, and submitted a statement in September 2015, that she continued to receive regular treatment for her back disability, to include cervical facet blocks every 6 to 12 months and rhizotomy every 6 months.  She also stated that her episodes and functional loss increased steadily over the years.  

As the evidence of record tends to indicate that the Veteran's back disability has increased in severity since her last VA examination, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from her service-connected low back disability.  In addition, on remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, there is evidence of record that the Veteran is in receipt of Social Security Administration (SSA) benefits.  A remand is needed to obtain any determination and medical records relied upon by SSA.  In the event that such records may be pertinent to the claims on appeal, on remand, an attempt should be made to obtain any determination and medical records relied upon for the SSA disability determinations.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the required notice as to how to establish service connection for a TBI on a secondary basis pursuant to 38 C.F.R. § 3.159.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of any pertinent, outstanding treatment records of all providers, both VA and private, who treated her for a back condition or a TBI, to include records of treatment rendered while she was treated as a dependent spouse during her husband's service.  This request should include any ongoing treatment for her back disability.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.
 
3.  Obtain a copy of the SSA decision regarding disability benefits for the Veteran.  All the medical treatment records from the SSA  that were used in considering the Veteran's claims for disability benefits should be obtained and associated with the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

4.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the etiology of any residuals of a TBI present during the pendency of this appeal.  Access to the electronic claims file must be made available to and reviewed by the examiner.  

All tests and studies deemed necessary by the examiner should be performed, to include neuropsychological testing.  Based on the review and the examination, the examiner is asked to render an opinion as to the following:



a. Identify whether the Veteran has residuals of a TBI that is separate from her diagnosed unspecified depressive disorder, such as cognitive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

b. If the Veteran has diagnosed residuals of a TBI that is separate from her unspecified depressive disorder, such as cognitive disorder, is at least as likely as not (i.e. 50 percent or greater probability) that the TBI is etiologically related to her military service, to include the August 2002 fall and any other falls noted during service. 

c. Is it at least as likely as not that the Veteran's TBI, if diagnosed, is due to or caused by her service-connected degenerative disc disease of the cervical spine, to include any falls and medication taken for her disabilities.

d. Is it at least as likely as not that the Veteran's TBI, if diagnosed, is aggravated by her degenerative disc disease of the cervical spine.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's TBI found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the degenerative disc disease of the cervical spine. 

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  A report should be prepared and associated with the Veteran's VA claims file.

5.  The Veteran should be scheduled for a VA examination to determine the current level of severity of all impairment resulting from her service-connected degenerative disc disease of the cervical spine.  Access to the electronic claims file must be made available to and reviewed by the examiner.  The AOJ should ensure that the examiner provides all information required for rating purposes to include specifically range of motion studies, the identification of any neurological disabilities that may be associated with the cervical spine disability, and a full description of any incapacitating episodes resulting from such cervical spine disability. 
 
6.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


